      8:19-cv-01636-DCC          Date Filed 07/29/20     Entry Number 27        Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ANDERSON DIVISION


 Susan Lynn Ellison Sargent,                             C.A. No. 8:19-cv-01636-DCC-KFM

                        Plaintiff,

                v.                                        STIPULATION OF DISMISSAL

 Greenwood County School District 52,

                        Defendant.



       The parties, by and through their undersigned attorneys, hereby stipulate, pursuant to Rule

41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure to the dismissal of all Plaintiff’s claims

against Defendant Greenwood County School District Fifty-two, in the above-referenced action

with prejudice. Each party is to pay its own attorneys’ fees and costs.


DEFENDANT STIPULATES:                                        PLAINTIFF STIPULATES:

 BY: s/ J. Alexander Sherard                          BY: s/ Janet E. Rhodes
 Ashley C. Story (FED ID No. 11505)                   Janet E. Rhodes (FED ID No. 10521)
 J. Alexander Sherard (FED ID No. 12777)              Burnette, Shutt & McDaniel, P.A.
 White & Story, LLC                                   Post Office Box 1929
 P.O. Box 7036                                        Columbia, South Carolina 29202
 Columbia, SC 29202                                   T: 803.904.7915
 803.814.0993                                         F: 803.904.7910
 astory@sodacitylaw.com                               jrhodes@burnetteshutt.law
 asherard@sodacitylaw.com

 Attorneys for Defendant Greenwood                     Attorney for Plaintiff
 County School District 52

 July 29, 2020                                         July 29, 2020
 Columbia, South Carolina                              Columbia, South Carolina
